Citation Nr: 1230332	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-24 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

The issue of entitlement to service connection for left ear hearing loss disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's right ear hearing loss disability, initially demonstrated years after service, is etiologically related to military service.  

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that tinnitus, initially demonstrated years after service, is etiologically related to military service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or aggravated by active service, nor may right ear sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters November 2007 and January 2008, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2007 letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, the report of a VA examination, and the testimony of the Veteran at a hearing at the RO.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A VA examination was conducted, and opinions regarding the etiology of the Veteran's right ear hearing loss and tinnitus have been obtained.  The VA opinions were rendered by a medical professional who reviewed the claims folder, clinically evaluated the Veteran, and provided a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for bilateral hearing loss and tinnitus.  He claims he served in an artillery division and was a gunner and cannoneer.  He argues this establishes he was subjected to acoustic trauma in service.  

The evidence supporting the Veteran's claim includes his statements and some of the evidence of record.  The Veteran's discharge certificate discloses he served in an artillery division.  He served in Vietnam.

When he was seen in a VA outpatient treatment clinic in July 2008, the Veteran asserted he was in an artillery unit and he denied occupational or recreational noise exposure following service.  He described tinnitus and said he had difficulty hearing.  An audiogram revealed a moderate to moderately severe bilateral sensorineural hearing loss which met the criteria for hearing loss "disability" as set forth in 38 C.F.R. § 3.385.  

On VA audiometric examination in February 2009, the Veteran described noise exposure both prior to serving in Vietnam and during his one year in Vietnam.  He also asserted tinnitus had had its onset in service.  Audiometric evaluation at that time was consistent with bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical findings of record.  The service treatment records show that on audiometric evaluation in October 1965, for entrance into service right ear hearing threshold levels, in decibels, were -5 (10), -5 (5), -5 (5) and 0 (5), at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  The Veteran denied hearing loss on a report of medical history in July 1967, prior to his separation from service.  An audiogram on the separation examination in July 1967 revealed that right ear hearing threshold levels in decibels were 0 (15), 5 (15), 5 (15) and 10 (15), at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  

Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion from the ASA to the ISO values.

The Veteran was afforded an audiometric examination by the VA in February 2009.  The examiner noted he reviewed the claims folder.  The Veteran reported he needed repetition of what was said to him, and indicated this had been a long-standing problem.  The examiner noted that when the Veteran was seen in July 2008, he related the onset of his communication difficulties as being within the previous year.  He also described constant tinnitus in February 2009, but the examiner noted he had said it was periodic in July 2008.  Following audiometric testing, the diagnoses included mild to severe sensorineural hearing loss in the right ear.

The examiner commented that while the Veteran stated he was experiencing hearing difficulties for a long time, and that the onset of tinnitus was in service, the enlistment examination and the separation examination showed hearing was within normal limits in each ear and that there was no worsening of hearing demonstrated.  Thus, considering these test results, as well as the July 2008 report, the examiner opined it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.  

The record is devoid of any complaint or finding relative to right ear hearing loss or tinnitus for many years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that right ear hearing loss and tinnitus were initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of right ear hearing loss or tinnitus for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board also points out the Veteran has provided conflicting evidence regarding the onset of his hearing loss.  When he was seen in July 2008, the Veteran suggested his communication difficulties had their onset within the previous year.  Yet, on the VA examination in February 2009, he said his hearing problems were long-standing.  It is also significant to point out that the Veteran testified at a RO hearing that he had never been told by a physician that either his hearing loss or tinnitus was related to service.  To the extent the Veteran alleges his right ear hearing loss has been present since service, this is inconsistent with the fact he denied any hearing loss at the time of his discharge from service.  

The Board also acknowledges the Veteran's assertions that he has hearing loss and tinnitus that are related to service.  However, as a lay person, he is not competent to diagnose hearing loss disability or tinnitus, or render an opinion as to their cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he was subjected to acoustic trauma in service, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his right ear hearing loss and tinnitus.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for right ear hearing loss and tinnitus.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The service treatment records show that on audiometric evaluation in October 1965, for entrance into service, left ear hearing threshold levels, in decibels, were -10 (5), -5 (5), 0 (10) and -5 (0), at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  An audiogram on the separation examination in July 1967 revealed that left ear hearing threshold levels in decibels were 10 (25), 5 (15), 5 (15) and 5 (10), at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  As noted above, pursuant to Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  In view of the reported audiometric findings reported on entrance examination, as compared with the audiometric findings reported on separation examination, for the left ear, the Veteran had normal left ear hearing on entrance to service, but demonstrated some degree of hearing loss (i.e. at 500 Hertz) on separation from service.  Left ear hearing loss disability for VA purposes has been demonstrated subsequent to service.  While a VA opinion as to etiology of the Veteran's hearing loss disability was obtained in February 2009, as rationale for the negative nexus opinion provided, the VA examiner stated that although the Veteran had reported having experienced hearing difficulties for a long time, the enlistment and separation examinations showed normal hearing with no worsening of hearing shown.  As left ear hearing loss was shown on examination for separation from service, in contrast to normal left ear hearing on examination for entrance to service, the VA examiner's factual premise is not accurate as to the etiology of the left ear hearing loss.  Therefore, for the foregoing reasons, the Board finds that a new clinical opinion is necessary to ascertain the etiology of the Veteran's left ear hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the appellant with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his left ear hearing loss since service.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including any outstanding ongoing VA treatment records.

2.  Following completion of the above, the claims file, to include a copy of this REMAND, must be made available to the examiner who provided the February 2009 VA opinion (or appropriate substitute if the February 2009 VA examiner is unavailable) for an addendum opinion as to the etiology of the Veteran's left ear hearing loss disability.

The examiner is requested to furnish an opinion concerning:

a.)  Whether it is at least as likely as not that the Veteran's current left ear hearing loss disability is etiologically related to military service, to include the impaired hearing noted on the July 1967 separation examination report, at 500 Hertz, as well as his conceded in-service exposure to noise while serving in an artillery unit.

The examiner must consider the Court's holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. 

b.)  Whether there is evidence of a clinically significant shift in left ear hearing thresholds from induction to discharge or during any other qualifying period of military service, and if so, an interpretation of the clinical significance of such shift.

The rationale for all opinions expressed should be set forth.  

If additional examination of the Veteran is deemed necessary in order to provide the requested opinions, then such examination should be scheduled.  

The veteran is advised that a failure to report for a scheduled examination without good cause could result in the denial of his claim.  38 C.F.R. § 3.655 (2011).

3.  Following completion of the above, the issue on appeal of entitlement to service connection for left ear hearing loss disability should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


